Citation Nr: 0122772	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2. Entitlement to an increased disability evaluation for the 
residuals of a left ankle sprain with instability and 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1979 to December 
1979 and from October 1980 to September 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the St. Louis, Missouri,  
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal of the claim for 
service connection for PTSD has been obtained.

2.  The veteran has a diagnosis of PTSD, and the record 
includes credible supporting evidence of the stressor on 
which the diagnosis is based.


CONCLUSION OF LAW

The grant of service connection for PTSD is warranted.  
38 U.S.C.A. § 1131 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991 and Supp. 2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2000).

In this case, the RO denied the veteran's claim for service 
connection for PTSD on the basis that the record does not 
include supporting evidence to show that the veteran's 
claimed stressor actually occurred.  However, the record, in 
fact, includes considerable evidence corroborating the in-
service stressor.  

The veteran contends that his PTSD is the result of a fall in 
a repelling incident in service in 1983.  In a rating action 
of July 1993 the RO granted service connection for a left 
ankle disability based, in part, on evidence referring to an 
injury in a repelling accident in service.  The evidence 
reviewed by the RO at that time included an entry in the 
service medical records referring to an ankle injury and a 
private physician's note of September 1992 referring to the 
fact that the veteran injured his ankle "while he was 
repelling in the Army."  Furthermore, the veteran had a VA 
examination in January 2000, at which time the examining 
physician reported a diagnosis of PTSD and stated that the 
criteria for PTSD were met, as the veteran had "recurrent and 
distressing recollections of the fall, as well as distressing 
dreams of falling."

Therefore, the evidence provides solid support for the grant 
of service connection for PTSD.  A VA physician has diagnosed 
PTSD and linked the diagnosis to the veteran's claimed fall 
in service.  The claimed fall in service is verified by 
evidence that VA has previously acknowledged and accepted.  
For these reasons, the grant of service connection for PTSD 
is warranted.

ORDER

The appeal of the claim for service connection for PTSD is 
granted.


REMAND

With regard to the appellant's claim of entitlement to an 
increased disability evaluation for a left ankle disorder, 
the appellant has reported that the disorder has increased in 
severity.  It is well-settled law that in order to trigger 
VA's obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). 

Furthermore, during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law, and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A; see VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
ankle disability that is not evidenced by 
the current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  


2.  The RO will then afford the appellant 
a comprehensive VA examination, to be 
conducted by a qualified physician, to 
ascertain the extent of disability 
associated with the veteran's service-
connected left ankle disability and to 
permit an analysis of the appeal under 
the criteria set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) [Holding 
that in rating musculoskeletal disorders, 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered. Under 38 C.F.R. 
§ 4.40, a disability of the 
musculoskeletal system includes 
functional loss due to pain, supported by 
adequate pathology and evidenced by 
visible behavior on motion. "Weakness is 
as important as limitation of motion, and 
a part which becomes painful on use must 
be regarded as seriously disabled." Under 
38 C.F.R. § 4.45, factors of joint 
disability include increased or limited 
motion, weakness, fatigability, or 
painful movement, swelling, deformity or 
disuse atrophy.

All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail. It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow ensure 
that all notice and development 
requirements are met as specified in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
implementing regulations at 66 Fed.Reg. 
45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Following such development, the RO should review and 
readjudicate the claim.  If any such action does not resolve 
the claims, or if the RO chooses to take no additional 
development action, the RO shall issue the appellant a 
Supplemental Statement of the Case. The appellant should be 
given notice of, and appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case should be returned to 
the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause, or failure to otherwise 
cooperate with the RO's efforts, may result in the claim 
being considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
G. H. SHUFELT 
Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



